| xCARTER, C.J.,
concurring.
The result reached by the majority is legally correct and required under the present laws of the State of Louisiana. However, I respectfully submit that the law as applied in this ease deprives Mr. Hall of his livelihood and apparently removes ,a very capable and dedicated employee from the work force. It appears that Mr. Hall has had an exemplary record and has been gainfully employed since his release from prison in October 1983. He paid the penalty for his past transgressions and has proven in the years since 1983 that he can be and is presently a good, law-abiding citizen. This case makes it clear that the application of the law, as presently written, can lead to inequitable results. Accordingly, I believe the law should be changed by the legislature to give the Gaming Commission some leeway and discretion in allowing an individual such as Mr. Hall to continue his employment.
Therefore, for the above reasons, I respectfully concur.